                 Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 1 of 22



1    WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
2    11400 West Olympic Boulevard
3
     Suite 200M
     Los Angeles, California 90064
4    Telephone: 310-997-0471
     Facsimile: 866-286-8433
5    E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
6

7
                               UNITED STATES DISTRICT COURT
8                            NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
9

10

11    GILBERT PHILIP CASTILLO JR.,
12                                                         CASE NO. 4:19-cv-01070
                                        Plaintiff,
13                                                         COMPLAINT FOR DAMAGES
                             v.
14                                                         1. VIOLATION OF THE TELEPHONE
      GRAND TETON PROFESSIONALS LLC
      d/b/a www.WholeSaleShelfCorporations.com             CONSUMER     PROTECTION      ACT
15
      and www.TopTradelines.com,                           PURSUANT TO 47 U.S.C. § 227.
16
                                        Defendant.         JURY TRIAL DEMANDED
17

18
            Plaintiff, Gilbert Philip Castillo Jr. (“Plaintiff”), by and through his undersigned counsel,
19

20   submits the following civil action against Defendant, GRAND TETON PROFESSIONALS

21   LLC, dba www.Wholesaleshelfcorporations.com and www.TopTradeLines.com as a result of

22   Defendant’s violations of the Telephone Consumer Protection Act:
23
                                   PRELIMINARY STATEMENT
24
            1.       This is a civil action for damages and injunctive relief brought by Plaintiff
25
     against Defendant for violations of the Telephone Consumer Protection Act (“TCPA”), 47 USC
26
     § 227, et seq. The TCPA makes it unlawful for a person to call another person’s cellular
27

28   telephone using an “automatic telephone dialing system” (“ATDS”) without the express consent


                                                       1
                 Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 2 of 22



1    of the person being called. 47 U.S.C. § 227(b)(1)(A)(iii). A text message is a "call" for purposes
2    of the TCPA. Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952-54 (9th Cir. 2009).
3
            2.       As detailed below, Defendant violated the TCPA by using an ATDS to send
4
     Plaintiff almost a dozen telemarketing text messages where Defendant did not have Plaintiff’s
5
     prior express consent to send the telemarketing text messages.
6

7
            3.       Thereafter, even after Plaintiff told Defendant on more than one occasion to

8    “stop texting me”, Defendant continued to send him over a dozen unwanted telemarketing

9    messages.
10          4.       As detailed below, Plaintiff did not consent to Defendant’s telemarketing
11
     messages because Plaintiff did not “agree” or “click” any visible terms and conditions that
12
     authorized Defendant to send the telemarketing messages. Further, this civil action is not
13
     prohibited by any arbitration agreement, because Plaintiff did not “agree” or “click” any visible
14

15
     terms and conditions that someone how included an arbitration clause.

16                             PARTIES, JURISDICTION AND VENUE

17          5.       Plaintiff is a resident of the State of California.
18          6.       Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39), which provides
19
     that “[t]he term ‘person’ includes an individual, partnership, association, joint-stock company,
20
     trust, or corporation.”
21
            7.       Plaintiff has filed this civil action as an individual claim, but reserves the right
22

23
     to amend this civil action to assert his claims as a class action to represent similarly situated

24   persons who have received unsolicited telemarketing messages from Defendant.

25          8.       Defendant GRAND TETON PROFESSIONALS LLC (“GTP”) is a natural
26   “person” as defined by 47 U.S.C. §153(39).
27
            9.       GTP is incorporated in the State of Wyoming.
28


                                                         2
              Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 3 of 22



1           10.    Documents maintained and searchable on the State of Wyoming’s Secretary of
2    State website identify GTP’s principle business address as 261 South Main St Suite 335,
3
     Newtown, CT, 06470.
4
            11.    As evidenced by the below screen capture taken on February 21, 2019, GTP’s
5
     “Office” address is 261 South Main St Suite 335, Newtown, CT, 06470.
6

7

8

9

10

11

12

13

14

15
            12.    GTP’s registered agent is Registered Agents Inc., 30 N Gould St Ste R
16
     Sheridan, WY 82801. The email of GTP’s registered agent is reports@registeredagentsinc.com.
17

18          13.    GTP conducts business in the state of California.

19          14.    GTP’s website promotes itself by claiming that it provides what to help persons

20   “improve your finances and get funded[]”:
21

22

23

24

25

26

27

28


                                                    3
               Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 4 of 22



1           15.     As demonstrated by the below screen capture taken on February 21, 2019, GTP’s
2    website touts a least six “Brands” under the dropdown tab “Our Brands”:
3

4

5

6

7

8

9

10
            16.     In particular, GTP conducts business as Wholesale Shelf Corporations.
11
            17.     As demonstrated by the below screen capture taken on February 21, 2019, GTP’s
12
     website, GTP describes Wholesale Shelf Corporations as involving “Shelf Corporations”, also
13

14
     known as “Aged Corporations” which it states “are legal corporate entities which were

15   incorporated and left to sit on the ‘shelf’ waiting for a buyer, for two years to many more”:

16

17

18

19

20

21

22

23

24          18.     GTP, by and through Wholesale Shelf Corporations, and on its own, conducts
25
     business from the following website address: www.Wholesaleshelfcorporations.com.
26
            19.     Wholesale Shelf Corporations conducts business from the following website
27
     address: www.Wholesaleshelfcorporations.com.
28


                                                      4
              Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 5 of 22



1           20.    As evidenced by the below screen capture taken on February 21, 2019,
2    Wholesale Shelf Corporation lists is “office” address as 261 South Main St Suite 335,
3
     Newtown, CT, 06470:
4

5

6

7

8

9

10

11

12

13          21.    GTP, by and through Top Tradelines, and on its own, conducts business from

14   the following website address: www.toptradelines.com.
15
            22.    On information and belief, Douglas Filter is GTP’s Manager.
16
            23.    As demonstrated by the below screen capture taken on February 21, 2019, GTP’s
17
     website describes that its Brand Top Tradelines provides “a fast, legal and permanent solution
18
     to powering up your credit scores so you can enjoy life on your own terms”:
19

20

21

22

23

24

25

26

27

28


                                                    5
              Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 6 of 22



1           24.     As evidenced by the below screen capture taken on February 21, 2019, Top
2    Trade Lines lists its “office” address as 261 South Main St Suite 335, Newtown, CT, 06470:
3

4

5

6

7

8

9

10

11

12          25.     Subject matter jurisdiction exists pursuant to 28 U.S.C. §§1331 and 1337
13   because this is a civil action for damages arising pursuant to the TCPA and this case arises out
14
     of violation of federal law. Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).
15
            26.     28 U.S.C. §1367 provides supplemental jurisdiction for certain state law claims.
16
            27.     Venue is proper in this District pursuant to 28 U.S.C. §1391 because Plaintiff
17
     resides in this District, GTP transact business in this District, and Plaintiff received GTP’s
18

19   unlawful telemarketing messages in this District.

20       SUMMARY OF THE TCPA AND THE NATURE OF THE TEXT MESSAGES
21          28.     Defendant violated 47 U.S.C. §227(b)(1)(A) by using an automatic telephone

22   dialing system (“ATDS”) to send robotic text messages to Plaintiff’s cellular telephone number,
23   925.XXX.8287, without his consent.
24
            29.     To the best of Plaintiff’s knowledge, belief and recollection, he has never
25
     provided GTP with consent and/or express permission to text Plaintiff’s cellular phone number
26
     and Plaintiff has never had an established business relationship with GTP within the meaning
27
     of the TCPA.
28


                                                     6
                 Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 7 of 22



1              30.   "Prior express consent" under the TCPA is "consent that is clearly and
2    unmistakably stated." Satterfield, 569 F.3d at 955; Charkchyan v. EZ Capital, U.S. Dist. LEXIS
3
     76560, 2015 WL 3660315, at *3 (C.D. Cal. June 11, 2015).
4
               31.   Moreover, "[t]he Federal Communications Commission ('FCC'), tasked with
5
     instituting implementing regulations for the TCPA, added an express written consent
6

7
     requirement in the case of messages that 'include[] or introduce[] an advertisement or

8    constitute[] telemarketing.'" Meyer v. Bebe Stores, Inc., 2015 U.S. Dist. LEXIS 12060, 2015

9    WL 431148, at *3 (N.D. Cal. Feb. 2, 2015) (citing 47 C.F.R. § 64.1200(a)(2)).
10             32.   The term "advertisement" includes "any material advertising the commercial
11
     availability or quality of any property, goods, or services." 47 C.F.R. § 64.1200(f)(1).
12
     "Telemarketing" means the initiation of a telephone call or message for the purpose of
13
     encouraging the purchase or rental of, or investment in, property, goods, or services, which is
14

15
     transmitted to any person." Id. § 64.1200(f)(12).

16             33.   The text messages sent to and received by Plaintiff advertised and promoted

17   products and services that were intended to “boost . . . credit scores”, increase “credit limits”,
18   “find more RELIABLE credit and funding experts” and “show you how to get up to $500k” in
19
     credit.
20
               34.   Establishing prior express consent of the called party is an affirmative defense
21
     for which the defendant bears the burden of proof
22

23
               35.   Defendant plausibly created and sent the text messages identified below by way

24   of formatted SMS short code, which advertised and promoted various commercial services, in

25   a scripted manner, akin to an impersonal, “boiler-room sale pitch” – albeit via a text based sales
26   pitch - as opposed to a telephonic “cold call.”
27
               36.   None of the text messages were typed out by a human in real time, letter for
28
     letter, prior to them being sent to Plaintiff. Rather, the messages were automatically generated

                                                         7
               Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 8 of 22



1    to insert Plaintiff’ name into a pre-arranged SMS script. On information and belief, a human
2    did not insert Plaintiff’s name into the pre-drafted SMS script.
3
            37.     Between November 29, 2017 to April 26, 2018, GTP violated the TCPA by
4
     calling and texting Plaintiff without his express permission or consent.
5
            38.     Between November 29, 2017 to April 26, 2018, GTP violated the TCPA by
6

7
     sending 26 text messages after Plaintiff stated during a telephone call to stop calling him.

8           39.     Between November 29, 2017 to April 26, 2018, GTP violated the TCPA by

9    sending Plaintiff text messages after he told GTP though a text messages to stop texting him.
10          40.     As detailed below, Plaintiff wrote at least two text messages where he instructed
11
     GTP and/or GTP’s agents to stop sending him text messages.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      8
             Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 9 of 22



1       SPECIFIC ALLEGATIONS RELATED TO THE SUBJECT TEXT MESSAGES
2          41.    The below image is a screen capture of text messages that GTP sent to Plaintiff’s
3
     cellular telephone number on Wednesday, November 29, 2017, Monday, December 4, 2017,
4
     and Tuesday December 5, 2017, where GTP sent the messages from (203)884-0946:
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22         42.    The image on the following page is a screen capture of text messages that GTP

23   sent to Plaintiff’s cellular telephone number on Wednesday, December 20, 2017, and

24   Thursday, December 21, 2017:
25

26

27

28


                                                   9
            Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 10 of 22



1

2

3

4

5

6

7

8

9

10
           43.    The following image is a screen capture of text messages that GTP sent to
11

12   Plaintiff’s cellular telephone number on Thursday, December 21, 2017, and Saturday,

13   December 23, 2017:

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               10
             Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 11 of 22



1           44.    The following image is a screen capture of automated/ATDS based text
2    messages that GTP sent to Plaintiff’s cellular number on Monday, December 25, 2017,
3
     Tuesday, December 26, 2017, and Wednesday, December 27, 2017 from (203)884-0946:
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22          45.    In response to the messages identified in the above Paragraph, Plaintiff texted

23   the following message to Defendant and/or Defendant’s authorized agent:

24                 “Not sure how you guys got my number. Please stop texting me.”
25
            46.    As reflected by the above image, on Wednesday, December 27, 2017, GTP
26
     replied to Plaintiff’s “Please stop texting me” text message with yet another automated/ATDS
27
     based text message which ignored Plaintiff’s “stop texting me” text message.
28


                                                    11
              Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 12 of 22



1           47.     The following image is a screen capture of Plaintiff’s Wednesday December
2    27, 2017, text message to GTD where Plaintiff again texted, “Please stop texting me. I notified
3
     you guys of this over a month ago and you keep texting me. Please stop”:
4

5

6

7

8

9

10

11

12

13

14
            48.     As reflected by the above screen capture image, GTD ignored Plaintiff’s stop
15
     message request and instead transmitted two automated/ATDS based text messages to
16

17   Plaintiff’s cellular telephone number on Wednesday, December 27, 2017 from (203)884-0946.

18          49.     The image on the following page is a screen capture of automated/ATDS based

19   text messages that GTP sent to Plaintiff’s cellular telephone number on January 2, 2018 and
20
     January 9, 2018 from (203)884-0946:
21

22

23

24

25

26

27

28


                                                    12
             Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 13 of 22



1

2

3

4

5

6

7

8

9

10

11

12         50.    The following image is a screen capture of automated/ATDS based text

13   messages that GTP sent to Plaintiff’s cellular telephone number on January 13, 2018 and
14
     January 18, 2018 from (203)884-0946:
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                13
             Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 14 of 22



1           51.    The following image is a screen capture of automated/ATDS based text
2    messages that GTP sent to Plaintiff’s cellular telephone number on February 9, 2018 and
3
     February 11, 2018, from (203)884-0946:
4

5

6

7

8

9

10

11

12

13

14

15          52.    The image on the following page is a screen capture of automated/ATDS based

16   text messages that GTP sent to Plaintiff’s cellular telephone number on February 24, 2018
17   from (203)884-0946:
18

19

20

21

22

23

24

25          53.    The image on the following page is a screen capture of automated/ATDS based
26
     text messages that GTP sent to Plaintiff’s cellular telephone number on March 4, 2018 from
27
     (203)884-0946:
28


                                                   14
             Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 15 of 22



1

2

3

4

5
            54.    The image on the following page is a screen capture of automated/ATDS based
6

7    text messages that GTP sent to Plaintiff’s cellular telephone number on March 14, 2018, from

8    (860)785-2145:

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25          55.    The image on the following page is a screen capture of automated/ATDS based
26   text messages that GTP sent to Plaintiff’s cellular telephone number on March 25, 2018, and
27
     April 6, 2018, from (203)544-2866:
28


                                                   15
             Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 16 of 22



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17
            56.    The below image is a screen capture of automated/ATDS based text messages
18
     that GTP sent to Plaintiff’s cellular telephone number on April 26, 2018, from (860)785-2145:
19

20

21

22

23

24

25

26

27

28


                                                   16
              Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 17 of 22



1

2

3

4

5

6

7

8

9

10

11

12

13

14           57.    All of the above text messages violated the TCPA.
15           58.    Further, none of the text messages contained an opt-out line are a simple
16
     instruction to prevent or opt out of future messages such as saying “to no longer receive these
17
     messages, reply “STOP” or “Remove”.
18
         COUNT I – Text Messages in Violation of the TCPA Prior to December 27, 2017
19

20
             59.    Plaintiff incorporates the above paragraphs as if fully set forth in this Count.

21           60.    As set forth above, Defendant’s conduct violates Section 227(b)(1)(A) of the

22   TCPA.
23           61.    Defendant sent at least eleven (11) unsolicited text messages without Plaintiff’s
24
     express consent to Plaintiff’s cellular phone on the following days from the following telephone
25
     number (203)884-0946:
26
                                   11/29/17;
27
                                   12/04/17;
28
                                   12/08/17;

                                                      17
                Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 18 of 22



1                                     12/09/17;
2                                     12/14/17;
                                      12/20/17;
3
                                      12/21/17;
4
                                      12/21/17;
5                                     12/23/17;
6                                     12/25/17;

7                                     (Christmas day); and 12/26/17.

8              62.   For each of these unsolicited text messages that were sent by Defendant without

9    Plaintiff’s consent, Plaintiff is entitled to at least $500 in compensation, for a total of $5,500 in
10
     relief.
11
               63.   Plaintiff, however, is entitled to up to $1,500 per text message because the
12
     evidence will show that Plaintiff called and spoke with someone affiliated with or employed by
13
     Defendant and Plaintiff told this person to stop contacting him.
14

15             64.   Defendant’s conduct in continuing to send unsolicited text messages to Plaintiff

16   after he verbally told Defendant to stop doing evidences GTP’s willful and knowing non-

17   compliance with 47 U.S.C. § 227(b)(1)(A)(iii).
18
               65.   On December 27, 2017, Plaintiff sent the following text message to Defendant:
19
     “Not sure how you guys got my number. Please stop texting me”.
20
               66.   Despite this message, Defendant responded with another unsolicited text
21
     message on December 27, 2017, evidences GTP’s willful and knowing non-compliance with
22

23   47 U.S.C. § 227(b)(1)(A)(iii).

24             67.   Further, none of the text messages contained an opt-out line are a simple

25   instruction to prevent or opt out of future messages such as saying “to no longer receive these
26
     messages, reply “STOP” or “Remove”.
27

28


                                                       18
              Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 19 of 22



1           68.     GTP has demonstrated willful or knowing non-compliance with 47 U.S.C.
2    §227(b)(1)(A)(iii) by texting the Plaintiff’s number, which is obviously known to GTP to be
3
     assigned to a cellular telephone service.
4
            WHEREFORE, Plaintiff demands judgment against Defendant for damages in the
5
     amount of at least $5,500 for the eleven unsolicited text messages (at $500 per message) and up
6

7
     to $16,500 for each message that occurred after Plaintiff verbally informed Dependent to stop

8    texting him.

9        COUNT II –Text Messages in Violation of the TCPA – After December 27, 2017
10          69.     Plaintiff incorporates the above paragraphs as if fully set forth in this Count.
11
            70.     On December 27, 2017, Plaintiff sent the following text message to Defendant:
12
     “Not sure how you guys got my number. Please stop texting me”.
13
            71.     Further, none of the text messages contained an opt-out line are a simple
14

15
     instruction to prevent or opt out of future messages such as saying “to no longer receive these

16   messages, reply “STOP” or “Remove”.

17          72.     GTP has demonstrated willful or knowing non-compliance with 47 U.S.C.
18   §227(b)(1)(A)(iii) because GTP contacted Plaintiff with at least 15 autodialed calls after
19
     Plaintiff texted GTP and told it to stop texting him.
20
            73.     These offending calls are subject to treble damages pursuant to 47 U.S.C.
21
     §227(b)(3) as they were intentional, entitling Plaintiff to recover $1,500 for each unlawful text
22

23
     messages that were sent after Plaintiff’s December 27, 2017, “stop texting me” request.

24          74.     GTP has demonstrated willful or knowing non-compliance with 47 U.S.C.

25   §227(b)(1)(A)(iii) because GTP contacted Plaintiff at least 15 times after Plaintiff sent text
26   messages to GTP telling GTP to stop communicating with him.
27
            75.     These unlawful messages occurred on the following dates from 203-884-0946
28   unless otherwise noted:
                                    12/27/17;
                                                      19
              Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 20 of 22



1                                    01/02/18;
2                                    01/09/18;
                                     01/13/18;
3
                                     01/18/18;
4
                                     02/03/18;
5                                    02/09/18;
6                                    02/11/18;

7                                    02/24/18;
                                     03/04/18;
8
                                     03/14/18 (from 860-788-4689);
9
                                     03/25/18 (from 203-544-2886);
10                                   04/06/18 (from 203-544-2886); and
11                                   04/26/18 (from 860-785-2145).

12          76.     GTP demonstrated willful or knowing non-compliance with 47 U.S.C.

13   §227(b)(1)(A)(iii) by continuing to text Plaintiff 15 more times after receiving notification from
14
     Plaintiff to stop which shows a total disregard and in violation of 47 U.S.C. §227.
15
            77.     GTP’s text messages were sent intentionally and therefore entitle Plaintiff to
16
     recover $1,500 per violation.
17
            78.     GTP has demonstrated willful or knowing non-compliance with 47 U.S.C.
18

19   §227(b)(1)(A)(iii) by texting the Plaintiff’s number, which is obviously known to GTP to be

20   assigned to a cellular telephone service.

21          WHEREFORE, Plaintiff demands judgment against Defendant for damages in the
22
     amount of $1,500 for each of the fifteen unsolicited text messages that were sent to him after
23
     he told Defendant to stop texting him in writing, for a total recovery of $22,500.
24

25

26

27

28


                                                      20
              Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 21 of 22



1     COUNT III – Violations of the National Do-Not-Call Registry - 47 C.F.R. § 64.1200(e).
2           79.     47 U.S.C. § 227(c) states that any individual who has received "more than one
3
     telephone call within any 12-month period by or on behalf of the same entity in violation of
4
     the regulations prescribed under this subsection" to bring "an action to recover for actual
5
     monetary loss from such a violation." (emphasis added).
6

7
            80.     Section 227(e) that that “[t]he rules set forth in paragraph (c) and (d) of this

8    section are applicable to any person or entity making telephone solicitations or telemarketing

9    calls to wireless telephone numbers to the extent described in the Commission's Report and
10   Order, CG Docket No. 02-278, FCC 03-153, ‘Rules and Regulations Implementing the
11
     Telephone Consumer Protection Act of 1991.’”
12
            81.     Plaintiff is registered on the National Do-Not-Call Registry.
13
            82.     Defendant sent Plaintiff unsolicited telemarketing based text messages despite
14

15
     Plaintiff’s registration on the National Do-Not-Call Registry.

16          83.     Accordingly, twenty-five of Defendant’s twenty-six text messages violated the

17   National Do-Not-Call Registry and therefore violated Section 227(e) of the TCPA.
18          WHEREFORE, Plaintiff demands judgment against Defendant for damages in the
19
     amount of $1,500 for each of Defendant’s violation of the National Do-Not-Call Registry, for
20
     a total recovery of $37,500.
21
                            COUNT IV – California Do-Not-Call Registry
22

23
            84.     Cal. Bus & Prof. Code § 17592(c)(4) prohibits telemarketers from making

24   telephone calls to California telephone numbers that are listed on the California Do-Not-Call

25   registry to "promote any investment, insurance, or financial services."
26          85.     Plaintiff is registered on the California Do-Not-Call Registry.
27
            86.     Defendant sent Plaintiff unsolicited telemarketing based text messages despite
28
     Plaintiff’s registration on the California Do-Not-Call Registry.

                                                     21
              Case 3:19-cv-01070-EDL Document 1 Filed 02/27/19 Page 22 of 22



1           87.     Accordingly, twenty-five of Defendant’s twenty-six text messages violated the
2    California Do-Not-Call Registry.
3
            WHEREFORE, Plaintiff demands judgment against Defendant for damages in the
4
     amount of $500 for each of Defendant’s violation of the California Do-Not-Call Registry, for a
5
     total recovery of $12,500.
6

7

8    PLAINTIFF DEMANDS A JURY TRIAL

9

10   Date: February 26, 2019                             Respectfully submitted,
11

12
                                                         By: /s/ Nicholas M. Wajda
13
                                                         Nicholas M. Wajda
14                                                       WAJDA LAW GROUP, APC
15
                                                         11400 West Olympic Boulevard
                                                         Suite 200M
16                                                       Los Angeles, California 90064
                                                         Telephone: 310-997-0471
17                                                       Facsimile: 866-286-8433
                                                         E-mail: nick@wajdalawgroup.com
18

19

20

21

22

23

24

25

26

27

28


                                                    22
